Case 1:18-cv-01021-MJR Document 18 Filed 06/08/20 Page 1 of 12

‘\
,
A
fie
{~s

UNITED STATES DISTRICT COURT ‘ ——
WESTERN DISTRICT OF NEW YORK ee wey,

 

 

THOMAS DAGONESE, 18-CV-1021-MJR
DECISION AND ORDER
Plaintiff,
-V-

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 17)

Plaintiff Thomas Dagonese (“plaintiff”) brings this action pursuant to 42 U.S.C.
§§405(g) and 1383(c)(3) seeking judicial review of the final decision of the Commissioner
of Social Security (“Commissioner” or “defendant”) denying his applications for Disability
Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) under the Social
Security Act (the “Act”). Both parties have moved for judgment on the pleadings pursuant
to Rule 12(c) of the Federal Rules of Civil Procedure. For the following reasons, plaintiff's
motion (Dkt. No. 10) is denied and defendant's motion (Dkt. No. 15) is granted.

BACKGROUND"

Plaintiff filed for DIB and SSI on November 20, 2014, alleging disability beginning

June 30, 2010. (Tr. 15, 185-92)? His claim was initially denied, and plaintiff then

 

' The Court presumes the parties’ familiarity with plaintiff's medical history, which is summarized in the
moving papers. The Court has reviewed the medical record, but cites only the portions of it that are relevant
to the instant decision.

? References to “Tr.” are to the administrative record in this case. (Dkt. No. 7)
Case 1:18-cv-01021-MJR Document 18 Filed 06/08/20 Page 2 of 12

appeared and testified at an administrative hearing on June 8, 2017, during which he
amended the alleged onset date to May 8, 2012. (Tr. 15, 18, 34-94, 99-114, 266-72, 307-
09) Administrative Law Judge (“ALJ”) Benjamin Chaykin issued an unfavorable decision
on August 2, 2017. (Tr. 12-33) The Appeals Council subsequently denied review on July
18, 2018. (Tr. 1-6) This action followed. (Dkt. No. 1)

The issue before the Court is whether there was substantial evidence to support
the ALJ's decision that plaintiff was. not under a disability as defined by the Act.

DISCUSSION

I. Scope of Judicial Review

The Court's review of the Commissioner’s decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The:substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court's task is to ask “whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570,.574

(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

 
Case 1:18-cv-01021-MJR Document 18 Filed 06/08/20 Page 3 of 12

Two related rules follow from the Act’s standard of review. The first is that “Tit is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

UI. standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. §423(d)(1)(A). The Commissioner may find the
claimant disabled “only if his physical or mental impairment or impairments are of such
severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work
which exists in the national economy, regardless of whether such work exists in the
immediate area in which he lives, or whether a specific job vacancy exists for him, or
whether he would be hired if he applied for work.” Id. §423(d)(2)(A). The Commissioner

must make these determinations based on “objective medical facts, diagnoses or medical
Case 1:18-cv-01021-MJR Document 18 Filed 06/08/20 Page 4 of 12

Opinions based on these facts, subjective evidence of pain or disability, and. . . [the
claimant's] educational background, age, and work experience.” Dumas v. Schweiker,
712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)}(4).
First, the Commissioner determines whether the claimant is “working” and whether that
work “is substantial gainful activity.” fd. §404.1520(b). If the claimant is engaged in
substantial gainful activity, the claimant is “not disabled regardless of [his or her] medical
condition or... age, education, and work experience.” /d. Second, if the claimant is not
engaged in substantial gainful activity, the Commissioner asks whether the claimant has
a “severe impairment.” Id. §404.1520(c); To make this determination, the Commissioner
asks whether the claimant has “any impairment or combination of impairments which
significantly limits [the claimant's] physical or mental ability to do basic work activities.”
id. As with the first step, if the claimant. does not have a severe impairment, he or she is
not disabled regardless of any other factors or considerations. /d. Third, if the claimant
does have a severe impairment, the Commissioner asks two additional questions: first,
whether that severe impairment meets the Act's duration requirement, and second,
whether the severe impairment is either listed in Appendix 1 of the Commissioner's
regulations or is “equal to” an impairment listed in Appendix 1. /d. §404.1520(d). If the
claimant satisfies both requirements of step three, the Commissioner will find that he or

she is disabled without regard to his or her age, education, and work experience. /d.
Case 1:18-cv-01021-MJR Document 18 Filed 06/08/20 Page 5 of 12

If the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must. “assess and make a finding about [the claimant's] residual functional
capacity ["RFC”] based on all the relevant medical and other evidence’ in the record. /d.
§404.1520(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”
Id. §404.1545(a)(1). The Commissioner's assessment of the claimant's RFC is then
applied at steps four and five. At step four, the Commissioner “compare[s] [the] residual
functional capacity assessment . . . with the physical and mental demands of [the
claimant's] past relevant work.” /d. §404.1520(f). If, based on that comparison, the
claimant is able to perform his or her past relevant work, the Commissioner will find that
the claimant is not disabled within the meaning of the Act. /c. Finally, if the claimant
cannot perform his or her past relevant work or does not have any past relevant work,
then at the fifth step the Commissioner considers whether, based on the claimant's RFC,
age, education, and work experience, the claimant “can make an adjustment to other
work.” /d. §404,1520(g)(1). If the claimant can adjust to other work, he or she is not
disabled. /d. If, however, the claimant cannot adjust to other work, he or she is disabled
within the meaning of the Act. /d.

The burden through steps one through four described above rests on the claimant.
if the claimant carries their burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the

claimant could perform.” Carrol/, 705 F.2d at 642.

 
Case 1:18-cv-01021-MJR Document 18 Filed 06/08/20 Page 6 of 12

Il. The ALJ's Decision

The ALJ followed the required five-step analysis for evaluating plaintiff's claim.
Under step one, the ALJ found that plaintiff did not engage in substantial gainful activity
since the alleged onset date of May 8, 2012. (Tr. 18) At-step two, the ALJ found that
plaintiff had severe impairments of: (1) obesity; (2) bilateral knee osteoarthritis, status
post total knee replacements; (3) left Achilles’ tendinosis; (4) affective disorder; (5) anxiety
disorder; and (6) panic disorder.* (/d.) At step three, the ALJ determined that plaintiff did
not have an impairment or combination of impairments that meets or medically equals the
severity of one of the listed impairments. (Tr. 19) Before proceeding to step four, the ALJ
assessed plaintiffs RFC as follows:

The claimant has the residual functional capacity to perform sedentary work

as defined in 20 CFR 404.1567(a) and 416.967(a) and SSR 83-10 except

the claimant cannot climb ladders, ropes, or scaffolds; he can occasionally

climb ramps or stairs, stoop, crouch, balance, kneel, and crawl. He may

have occasional interaction with supervisors, coworkers, and the public.

The claimant is limited to a static work environment; that is, he may be

exposed fo few changes in the work setting. Finally, he may occasionally

operate foot controis with his left lower extremity.
(Tr. 20-21)

Proceeding to step four, the ALJ found that plaintiff was unable to perform his past
relevant work as an HVAC technician. (Tr. 27) Proceeding to step five, and after
considering testimony from a vocational expert, in addition to plaintiff's age, work

experience and RFC, the ALJ found that there were other jobs that exist in significant

numbers in the national economy that plaintiff could perform, such as. document preparer,

 

$ Although plaintiff claimed disability due to mental impairments, they are not at issue.in deciding the instant
motions. (See Dkt. No. 15-1 at 4)

6

 
Case 1:18-cv-01021-MJR Document 18 Filed 06/08/20 Page 7 of 12

addressing clerk, and printed circuit board assembler, (Tr. 27-28) Accordingly, the ALJ
found that plaintiff had not been under a disability within the meaning of the Act. (Tr. 28)

iV. Plaintiff's Challenge

Plaintiff argues that remand is required because the RFC assessment is not fully
reflective of the limitations imposed by plaintiff's physical impairments, and is unsupported
by substantial evidence and the medical opinions. (See Dkt. No. 10-1 at 9-17)
Specifically, he argues that the ALJ erred in not including more limitations due to his
Achilles’ tendonitis and asserts that the ALJ relied on his own lay opinion without seeking
additional medical opinions. (/d.)

Generally, when assessing a plaintiffs RFC, “[a]n ALJ must rely on the medical
findings contained within the record and cannot make his own diagnosis without
substantial medical evidence to support his opinion.” Goldthrite v. Astrue, 535 F. Supp.
2d. 329, 339 (W.D.N.Y. 2008). However, when the medical evidence shows only minor
impairments, “an ALJ permissibly can render a common-sense judgment about functional
capacity even without a physician’s assessment.” Wilson v. Colvin, 13-CV-6286, 2015
WL 1003933, *21 (W.D.N.Y. Mar. 6, 2015); see also Matta v. Astrue, 508 Fed. Appx. 53,
56 (2d Cir, 2013) (“Although the ALJ’s conclusion may not perfectly correspond with any
of the opinions of medical sources cited in his decision, he was entitled to weigh all of the
evidence available to make an RFC finding that was consistent with the record as a
whole.”)

Here, the ALJ found Plaintiff retained the ability to perform sedentary work with
postural limitations involving no climbing of ladders, ropes of scaffolds and the ability to

occasionally climb ramps, stairs, stoop, crouch, balance, kneel, crawl and operate foot

 
Case 1:18-cv-01021-MJR Document 18 Filed 06/08/20 Page 8 of 12

controls with his left lower extremity. (Tr. 20-21) The ALJ found that despite improvement
in plaintiff's bilateral knee osteoarthritis after surgery, his Achilles’ tendonitis beginning in
2015 would continue to limit plaintiffs ability to stand, walk, and perform postural
activities. (Tr. 25, 26) In formulating the RFC, the ALJ considered plaintiff's function
report and hearing testimony, the objective medical evidence, and the opinions of
plaintiff's treating and consulting physicians. (Tr. 21-27)

Initially, the ALJ did rely in part on the opinion evidence in formulating the RFC.
Plaintiffs treating physician Kenneth Krackow, M.D., issued a medical opinion on March
2, 2015, three months after plaintiff's right knee replacement and five months before his
left knee replacement. (Tr. 395-401) He reported that plaintiff had bilateral knee
osteoarthritis and was status post right knee replacement. (Tr. 395, 396) He noted that
plaintiff had a good prognosis for his right knee but his left knee prognosis was poor. (Tr.
386) Dr. Krackow reported plaintiff's left knee osteoarthritis limited physical activity due
to pain. (Tr. 398) He opined plaintiff could occasionally lift and carry 20 pounds, was
limited to stand and/or walk up to two hours in a work day, and had no other limitations
(sitting, pushing, pulling, including foot controls). (Tr. 398) Dr. Krackow reported that
plaintiff had limitations still present due to his left knee osteoarthritis. (Tr. 399)

The ALJ afforded this opinion partial weight because it was consistent with the
objective medical evidence. He further noted that, “although the claimant would receive
a successful left knee replacement within a few months, his subsequent Achilles’
tendonitis would impose similar restrictions. Consequently, additional restrictions on the

operation of left-side foot controls, climbing and postural activities are appropriate.” (Tr.

26)

 
Case 1:18-cv-01021-MJR Document 18 Filed 06/08/20 Page 9 of 12

With respect to the diagnosis of Achilles’ tendonitis, there is only one treatment
note in the administrative record, dated August 30,2016. (Tr. 677-79) Plaintiff saw Dr.
Jennifer Gurseke-Deperlo for complaints of pain in his left foot and ankle pain that first
arose after his left knee surgery one year earlier. He told the doctor he first had the pain
when he awoke after that surgery. He described it as daily, intermittent, and very position
based — activity had less effect on it than his foot position did. He mentioned stiffness in
the morning and after he rested. He said he could not sleep on his right side because
the left ankle was unsupported. His pain improved with a recliner or elevation and when
he pointed his foot. There was no mechanical locking, instability, or radiating pain. (Tr.
677) Upon examination, plaintiffs ankle had 5-40 degrees of range and was nontender.
He had a stable anterior drawer test. There was edema over his hind foot/Achilles area.
Dr. Gurseke-Deperlo found significant tenderness to palpation of his Achilles’ tendon
midsubstance, but no tenderness at the Achilles’ insertion. (Tr. 678) Plaintiffs x-ray
review showed no fracture, dislocation, malalignment or degenerative changes. (Tr. 678)
Dr. Gurseke-Deperlo assessed plaintiff with left Achilles tendinosis midsubstance with
acute tendonitis which was evident clinically by a thickened and tender midsubstance-
Achilles’ tendon due to lack of good blood flow. (Tr. 678) She prescribed Plaintiff a CAM
boot and walker. (Tr. 679) She also prescribed a heel lift, physical therapy, stretching,
rest and activity modification. (/d.)

At the administrative hearing on June 8, 2017, plaintiff testified that he had

tendonitis in his ankle since August 2015,4 and that he was trying to stay off the foot,

 

* Although there were no treatment records for the Achilles’ tendonitis prior to August, 2016, the ALJ

appears to credit plaintiff's testimony that his pain began immediately after his left knee surgery a year prior.
(Tr. 25, 59-60)

 
Case 1:18-cv-01021-MJR Document 18 Filed 06/08/20 Page 10 of 12

keeping it elevated after walking, and using ice for relief. (Tr. 44) He stated that his ankle
would “act up” if he walked a block or block and-a-half, but that his knees “fe[It] great.”
(Tr. 53) He could stand for about 20 minutes before having to lift his ankle, and could sit
for about 30-45 minutes before the ankle would become tight and uncomfortable. (Tr. 53-
54) He could climb stairs and lived in a second-floor apartment, but could not climb a
ladder, (Tr. 54-55) Plaintiff stated that he did not get assistance from anyone performing
household chores, shopping, preparing meals, or doing laundry. (Tr. 58)

The ALJ considered all of the above evidence in formulating the RFC, including
the single treatment note by Dr. Gurseke-Deperlo which revealed largely unremarkable
findings and negative left ankle x-rays.5 Not withstanding the lack of medical treatment,
largely benign findings on examination, and conservative measures for relief, the ALJ
nonetheless credited many of plaintiff's subjective complaints and incorporated additional
restrictions into the RFC specific to the left ankle impairment. (Tr. 25, 27) Where, as
here, the medical records do not reflect disabling impairments, an ALJ may render a
“common sense judgment” where medical evidence shows relatively minor impairments.
Gross v. Astrue, No. 12-CV-6207, 2014 WL 1806779, *18 (W.D.N.Y. May 7, 2014); see
e.g., Countryman v. Colvin, No. 15-CV-06131, 2016 WL 4082730, *13 (W.D.N.Y. Aug. 1,
2016) (ALJ was permitted to make common sense judgment regarding plaintiff's reaching
limitation despite absence of medical opinion assessing that limitation where. record
showed relatively minor impairment and where “lack of ... evidence in the record

support[ed] a more restrictive limitation"); Lay v. Colvin, No. 14-CV-981, 2016 WL

 

> Plaintiffs challenge specifically relates to the impairment of Achilles’ tendonitis, as the treatment notes
and his. own.testimony indicates that his bilateral osteoarthritis had resolved after surgery. Accordingly, the
Court need not delve into the balance of the medical record. (Tr. 23, 26)

10

 
Case 1:18-cv-01021-MJR Document 18 Filed 06/08/20 Page 11 of 12

3355436, *7 (W.D.N.Y. June 16, 2016) (ALJ was permitted to consider medical records
and use common sense judgment to arrive “at a reasonable conclusion regarding
[plaintiffs RFC, as permitted by the [rjegulations”); Rouse v. Colvin, No. 14-CV-817, 2015
WL 7431403 at *6 (Nov. 23, 2015) (no per se error where record did not contain “recent
medical opinion that specifies [p]laintiffs specific functional abilities, or evidence an RFC
report was requested” where “RFC determination was based on substantial evidence
because the record contained ample evidence for the ALJ to make a finding on disability,
and he was not obligated to seek out additional medical opinions specific to Plaintiff's
functional abilities.”). Thus, any failure by the ALJ to request the opinion of a medical
source does not require remand where “the record contains sufficient evidence from
which an ALJ can assess the [claimant]'s residual functional capacity.” Tankisi v. Comm'r
of Social Sec., 521 Fed. Appx. 29, 34 (2d Cir. 2013) (citing cases). Accordingly, the ALJ
did not improperly substitute his own lay opinion in assessing Plaintiff's RFC.

Plaintiff urges the Court to find that the ALJ should have further accepted plaintiff's
assertion that he had to take breaks and elevate his !egs, which he claims conflicts with
the formulated RFC. (See Dkt. No. 16) However, “ijt is the function of the
[Commissioner], not [reviewing courts], to resolve evidentiary conflicts and to appraise
the credibility of witnesses, including the claimant,” and that “[i]f there is substantial
evidence in the record to support the Commissioner's findings, ‘the court must uphold the
ALJ's decision to discount a claimant's subjective complaints of pain.” Schlichting v.
Astrue, 11 F. Supp. 3d at 206 (quoting Carroll v. Sec’y of Health and Human Servs., 705
F.2d 638, 642 (2d Cir. 1983); Aponte v. Sec’y, Dep't of Health and Human Servs., 728

F.2d 588, 591 (2d Cir. 1984)). While the ALJ credited the majority of plaintiff's testimony,

11

 
Case 1:18-cv-01021-MJR Document 18 Filed 06/08/20 Page 12 of 12

he was not required to accept all of plaintiff's subjective complaints without question. See
Campbell v. Astrue, 465 Fed. Appx. 4, 7 (2d Cir. 2012) (summary order).

In any event, the ALJ in this case assessed an RFC more restrictive than the record
evidence supports. See, e.g., Byrd v. Saul, No. 18-C\V-01244F, 2020 WL 888044, at *4
(W.D.N.Y. Feb. 24, 2020) (“[I]n the instant case, the medical record is devoid of similar
assessments regarding any factors relevant to Plaintiffs ability to remain on-task such
that the fact the ALJ’s inclusion of the 5% off-task limitation is not based on any medical
evidence in the record establishes only that the ALJ assessed Plaintiff with a more
restrictive RFC than the record supports.”) (emphasis in original). And plaintiff does not
point to any evidence that would support a more restrictive RFC, as is his burden to do.
See Smith v. Berryhill, 740 Fed. Appx. 721, 726 (2d Cir. 2018).

In sum, the Court finds that ALJ did not rely on his own lay opinion, but rather,
properly weighed the evidence as a whole when making the RFC determination. The
ALJ’s decision is therefore supported by substantial evidence and free of legal error.

CONCLUSION

For the foregoing reasons, plaintiffs motion for judgment on the pleadings (Dkt.
No. 10) is denied and the Commissioner's motion for judgment on the pleadings (Dkt. No.
15) is granted.

The Clerk of Court shall take all steps necessary to close this case.

SO ORDERED.

Dated: June S , 2020 _
Buffalo, New York

Mo eetoetl Wa

MICHAEL J. ROEMER ~
United States Magistrate Judge

12

 
